Citation Nr: 0804486	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from February 1977 to 
August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which adjudicated the issue on appeal.  In January 
2007, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran does not have a right or left knee disorder as 
the result of disease or injury that was present during her 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The veteran's service medical records show that in November 
1997, she was treated for complaints of a twisted left knee, 
and that at that time she also reported a six to seven week 
history of bilateral knee pain following participation in a 
marathon, with left knee symptoms noted to be greater than 
right knee symptoms.   An X-ray was noted to be unremarkable.  
She was occasionally treated for knee pain on several 
occasions through October 1999.  Overall, her assessments 
ruled out a meniscus tear, with a sprained LCL (lateral 
collateral ligament), left knee, overuse syndrome, and PFD 
(patellofemoral disease), bilateral knees.  Several reports 
note that she was on Naprosyn for left knee pain, and 
iliotibial band syndrome.   A separation examination report 
is not of record.  

As for the post-service medical evidence, a VA examination 
report, dated in February 2004, shows that the veteran 
reported a history of bilateral knee pain since 1996 or 1997.  
She denied trauma and indicated that her knees just started 
hurting, particularly after running.  X-rays were 
unremarkable.  Following a physical examination, the 
diagnosis was patellofemoral syndrome of the knees.  

A VA examination report, dated in June 2006, shows that the 
veteran reported a history of bilateral knee pain beginning 
in 1997, and a diagnosis of "iliotibial band syndrome of 
both knees."  She reported current bilateral knee pain.  On 
examination, gait was steady and smooth.  Muscle strength in 
the lower extremities was 5/5.  Deep tendon reflexes were 
within normal limits.  The knees were stable, with crepitus.  
X-rays noted questionable earl arthritic changes.  The 
diagnosis was questionable early arthritic changes, bilateral 
knees.  

The service medical records show that the veteran was treated 
for knee symptoms beginning in late 1997, after running a 
marathon, with treatment shown through October 1999.  There 
is no relevant treatment shown between October 1999 and 
separation from service in August 2003.  This is a period of 
about 31/2 years.  Furthermore, there is no competent opinion 
associating a current knee disorder with the veteran's 
service.  

In this regard, the veteran has been diagnosed with 
"questionable" early arthritic changes of both knees.  This 
is the only knee disorder that has been diagnosed at this 
time based on a detailed review of the knees, as required by 
the Board.  The most recent VA examination was essentially 
normal.  However, the only competent evidence of record 
regarding etiology is found in the June 2007 VA examination 
report, in which the examiner stated that any arthritic 
changes of the knees were "not a result of service."  The 
examiner indicated that her opinion was based on a review of 
the veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Such a 
finding provides what can only be described as highly 
probative evidence against this claim, outweighing all other 
evidence, including the veteran's lay statements.       

Finally, there is no evidence of arthritis of the knees was 
manifested to a compensable degree within one year of the 
veteran's separation from service.  Presumptive service 
connection for arthritis of the knees is therefore not 
warranted.  See 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Based on the foregoing, the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that a 
bilateral knee condition was caused or aggravated by service.  
In this case, when the veteran's service medical and post-
service medical records are considered (which shows that the 
veteran did not receive any relevant treatment for the last 
31/2 years of her service, and that the claims files do not 
contain competent evidence of a nexus between a current knee 
condition and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
she has a knee condition that is related to her service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in December 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  See also VCAA letters, 
dated in January and June of 2007.  The December 2003 notice 
complied with the requirement that the notice must precede 
the adjudication provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).    

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for a knee disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


